Judgment and order reversed on the facts-and a new trial granted, with costs to the plaintiff to abide the event, unless the defendant shall, within 10 days, stipulate to increase the verdict to the sum of $10,000, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of these appeals to either party. Memorandum: Upon the proof in this ease the verdict of the jury was inadequate. All concur. (Cross appeals from a judgment of Chautauqua Trial Term for plaintiff in an action for damages for personal injuries alleged to have been sustained by reason of dangerous condition of sliding area in recreation park. The order denied a motion for a new trial.) Present — McCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.